           Case 1:18-cr-00135-DAD-BAM Document 144 Filed 09/08/20 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Nazem Alnajar
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00135 DAD
11                               Plaintiff,             STIPULATION TO CONTINUE
                                                        SENTENCING HEARING; ORDER
12   v.
                                                        DATE: January 6, 2021
13   NAZEM ALNAJAR,                                     TIME: 10:00 a.m.
                                                        JUDGE: Hon. Dale A. Drozd
14                               Defendant.
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, NAZEM ALNAJAR, by and through his attorney of record,
18

19 Monica L. Bermudez and The United States of America, by and through his counsel of record GRANT
20 RABENN, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on September 21, 2020.
22
            2.     By this stipulation, defendants now move to continue the sentencing hearing to
23
     January 6, 2021 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in this
24
     request.
25
            3.     The parties agree and stipulate, and request that the Court find the following:
26

27          a.      Mr. Alnajar has undergone surgery and has had complications. An additional surgery

28 is required. Following his additional surgery, Mr. Alnajar will have to complete a medication
                                                      1
29

30
           Case 1:18-cr-00135-DAD-BAM Document 144 Filed 09/08/20 Page 2 of 2



 1
     regimen. Mr. Alnajar requests an extension of his sentencing date to attend to his medica issues.
 2

 3          c.      The government does not object to, and agrees with, the requested continuance.

 4 IT IS SO STIPULATED.

 5 DATED: September 6, 2020

 6                                        /s/ Monica L. Bermudez
                                          MONICA L. BERMUDEZ
 7                                        Counsel for Defendant
                                          NAZEM ALNAJAR
 8
 9 DATED: September 6, 2020
                                          /s/ Grant Rabenn
10                                        GRANT RABENN
                                          Assistant United States Attorney
11

12

13

14
                                                  ORDER
15

16          The sentencing hearing currently set for September 21, 2020 is continued to January 11, 2021
17 at 10:00 AM in Courtroom 5.

18
     IT IS SO ORDERED.
19
        Dated:     September 8, 2020
20
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28
                                                       2
29

30
